Case: 4:16-cv-00905-JAR Doc. #: 144 Filed: 03/25/19 Page: 1 of 9 PageID #: 2620


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


PANKAJ KUMAR,                                    )
                                                 )
       and                                       )
                                                 )
IVAN CRADDOCK, individually and                  )
on behalf of all other similarly situated        )
individuals,                                     )
                                                 )
                Plaintiffs,                      )
                                                 )
      vs.                                        )          Case No. 4:16-cv-00905-JAR
                                                 )
                                                 )
TECH MAHINDRA (AMERICAS)                         )
INC.,                                            )
                                                 )
                Defendant.                       )


                                    MEMORANDUM AND ORDER

       This matter is before the court on Defendant Tech Mahindra (Americas) Inc.’s Motion for

Partial Summary Judgment. (Doc. 119.) Tech Mahindra seeks summary judgment on the issues

of willfulness, statute of limitations, unjust enrichment, and as to the claims of a number of

individual plaintiffs. (Doc. 120.) Plaintiffs largely oppose the motion. (Doc. 126.) Tech

Mahindra has replied (Doc. 136), and the motion is ripe for ruling.

                                            Background

       Tech Mahindra is a national information technology (“IT”) concern that provides

consulting, business process outsourcing, and network technology services. (Doc. 105 at 2.) Its

“core business” is IT services for banks, investment firms, telecommunications companies, and

railroads, but it serves more than 300 clients throughout the country. (Doc. 95-1 at 3.) Tech



                                                     1
Case: 4:16-cv-00905-JAR Doc. #: 144 Filed: 03/25/19 Page: 2 of 9 PageID #: 2621


Mahindra has roughly 6,000 employees throughout the United States, grouped into ten “families”

based on their job duties and corporate role. (Id. at 3-4.) Plaintiffs are all members of the “IT

Delivery” job family, responsible for providing on-site technical services at the client’s location.

(Id. at 5.) Each job family is subdivided into three “job bands”: E (for executives and directors);

P (for managers); and U (for individual team members).            (Id.)   Each job band is further

subdivided based on relative seniority; for instance, an entry-level member of the IT Delivery

family would be assigned to the U1 band while someone with several years of experience might

be a U4. (See id.) Plaintiffs “all worked in an ‘engineer’ role under several different job titles in

the IT Delivery job family in the U1-U3 band level.” (Id.)

        Tech Mahindra classifies IT Delivery Engineers as salaried employees who are exempt

from overtime protection under the “Computer Professional Exemption,” asserting that their

primary duties are a combination of activities such as consulting with IT users, designing,

developing, testing, and modifying computer systems or programs. 29 C.F.R. § 541.400(b).

Plaintiffs maintain that their primary duties differ from those listed in the regulations and that

they are therefore are not exempt. (Doc. 105.) Plaintiffs filed suit on June 20, 2016, to recoup

unpaid overtime pay and seek to proceed as a collective action under the Fair Labor Standards

Act (“FLSA”) and as a class under the wage and hour laws of Missouri and Washington. (Doc.

105.)

        As noted, Tech Mahindra seeks summary judgment on the issues of willfulness, statute

of limitations, unjust enrichment, and as to the claims of a number of individual plaintiffs. (Doc.

119.)

                                         Legal Standards




                                                     2
Case: 4:16-cv-00905-JAR Doc. #: 144 Filed: 03/25/19 Page: 3 of 9 PageID #: 2622


         To show that there is a genuine issue of material fact, the nonmovant must do more than

show there is some doubt as to the facts. Matsushita Elec. Industrial Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). Instead, the nonmoving party must set forth affirmative evidence and

specific facts by affidavit or other evidence showing a genuine factual dispute that must be

resolved at trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986). “A dispute about a material fact is ‘genuine’ only ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.’” Herring

v. Canada Life Assur. Co., 207 F.3d 1026, 1030 (8th Cir. 2000) (quoting Anderson, 477 U.S. at

248). Judgment as a matter of law is appropriate only when “the court finds that a reasonable

jury would not have a legally sufficient evidentiary basis to find for the party.” Fed. R. Civ. P.

50(a).

                                             Analysis

                1.   Willfulness

         Under 29 U.S.C. § 255(a), claims for unpaid overtime must be brought within two years

of the alleged violation. However, if the plaintiffs can show that the alleged FLSA violation was

“willful,” the statute of limitations increases to three years. Id. A violation is willful when “the

employer either knew or showed reckless disregard for the matter of whether its conduct was

prohibited by the statute.” Drake v. Steak N Shake Operations, Inc., No. 4:14-CV-01535-JAR,

2018 WL 3625769, at *2 (E.D. Mo. July 30, 2018) (quoting Jarrett v. ERC Properties, Inc., 211

F.3d 1078, 1082 (8th Cir. 2000)).

         Tech Mahindra argues that its good-faith attempt to properly classify Plaintiffs is most

evident in a 2015 “comprehensive, company-wide job study and reclassification project,”

initiated by Tech Mahindra’s newly-hired head of human resources. (Doc. 120 at 6.) In her



                                                    3
Case: 4:16-cv-00905-JAR Doc. #: 144 Filed: 03/25/19 Page: 4 of 9 PageID #: 2623


deposition as Tech Mahindra’s corporate representative, Anitha Ramesh, a Certified HR

Professional who serves as one of Tech Mahindra’s Group Managers of Human Resources,

explained how a committee of administrators, including the heads of human resources and

compliance, approached the project:

       You followed the [Department of Labor] guidelines to do a job study. You talk to
       managers, understand what role the incumbent does, not just one person. You
       know, you look at multiple projects, multiple customers to get a comprensi[ve]
       understanding of the role. And then you do a job duties test and then a salaries
       test and then decide whether the role should be exempt or nonexempt.

(Doc. 120-1 at 189:7-13.)

       To determine employee’s actual job responsibilities, the committee interviewed—through

phone calls, e-mail, and in-person meetings—managers for each role, from the “P1, P2, [and]

sometimes E1” bands. (Id. at 189:23, 199:22-25.) The interviews addressed employees’ primary

responsibilities, as well as the amount of time an employee spends on a given duty. (Id. at

202:17-21; 203:6-8.) Based on those interviews, the committee created job descriptions and

“principal accountabilities” for each role. (Id. at 116:14-20.) Those documents were then shown

to managers to confirm that they accurately reflected the employees’ daily work. (Id. at 117:3-

7.) Tech Mahindra sought feedback in this manner from more than 100 individuals. (Id. at

117:15-118:2.) Finally, Tech Mahindra incorporated state-specific labor laws to ensure each

employee’s exempt status complied with his or her home state’s regulations.

       When the reclassification was completed, Tech Mahindra circulated a fact sheet

addressing the policy changes and frequently asked questions.       (Id. at 193:20-194:1.)   In

addition, training sessions were held to clarify and educate employees on the changes. (Id. at

194:4-7.)




                                                  4
Case: 4:16-cv-00905-JAR Doc. #: 144 Filed: 03/25/19 Page: 5 of 9 PageID #: 2624


        Tech Mahindra also “instituted new mandatory compliance training for managers,”

following the 2015 company-wide review. (Id.) In addition, Tech Mahindra asserts that it

“employs experienced HR professionals who have reviewed and been trained on the FLSA,”

follows “a comprehensive written overtime policy, and offers ongoing training on proper pay

practices.” (Id. at 5.)

        Plaintiffs respond that Tech Mahindra’s study is insufficient. They assert that Tech

Mahindra failed to consult an attorney or seek advice from the Department of Labor, did not

review cases or case law for guidance, did not interview Plaintiffs or their direct supervisors, and

failed to train its human resources professionals “on key aspects of the FLSA.” (Doc. 126 at 1.)

Plaintiffs assert that, rather than interview their direct supervisors to understand the day-to-day

duties of U1-U3 IT Delivery Engineers, Tech Mahindra “hand-picked ‘principal accountabilities’

that were similar among job roles, and then emailed a brief description to [upper-level

management personnel] for confirmation.” (Doc. 126 at 6.) They cite Laffey v. Nw. Airlines,

Inc., 740 F.2d 1071, 1097 (D.C. Cir. 1984), for the proposition that “failing to contact Plaintiffs’

direct managers to scrutinize the potential differences in Plaintiffs’ job duties is evidence of

willfulness.” (Id.)

        Plaintiffs also argue that Tech Mahindra’s failure to keep accurate time records is further

evidence of its willful violation of the FLSA. (Id. at 4.) It cites testimony from Plaintiffs that

Tech Mahindra instructed employees to doctor their timesheets, refused to allow them to record

overtime that “was due to the employee’s ‘personal limitations,’” and made it impossible to

record hours worked on the weekends. (Id.) They note that Named Plaintiff Pankaj Kumar put

Tech Mahindra on notice of its ongoing FLSA violation when he complained to his superiors

about a lack of overtime pay. (Id. at 6-7.)



                                                    5
Case: 4:16-cv-00905-JAR Doc. #: 144 Filed: 03/25/19 Page: 6 of 9 PageID #: 2625


       Based on the record before it, viewed in the light most favorable to Plaintiffs, the Court

concludes that it cannot say, as a matter of law, that Tech Mahindra is entitled to judgment on the

issue of willfulness. Generally, “[w]hether a violation is willful is a question of fact.” Arnold v.

DirecTV, LLC, No. 4:10-CV-352 JAR, 2017 WL 1196428, at *14 (E.D. Mo. Mar. 31, 2017)

(citing Koenig v. Bourdeau Const. LLC, No. 4:13CV00477 SNLJ, 2013 WL 5876712, at *3

(E.D. Mo. Oct. 31, 2013) (collecting cases)). The parties have submitted competing testimony as

to the scope, depth, and accuracy of Tech Mahindra’s 2015 study, and Plaintiffs have challenged

Tech Mahindra’s training and compliance programs. Ultimately, a jury could find that Tech

Mahindra “either knew or showed reckless disregard for the matter of whether its conduct was

prohibited by the statute.” Drake, 2018 WL 3625769, at *2 (quoting Jarrett, 211 F.3d at 1082).

Therefore, a genuine issue of material fact exists, and summary judgment is not appropriate.

               2. Good Faith

       FLSA violations are subject to additional liquidated damages equal to the amount of

unpaid overtime compensation, unless “the employer shows to the satisfaction of the court that

the act or omission giving rise to such action was in good faith and that [it] had reasonable

grounds for believing that [its] act or omission was not a violation.” 29 U.S.C. §§ 216(b), 260.

The employer must establish “an honest intention to ascertain and follow the dictates of

the FLSA.” Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008) (quoting

Hultgren v. Cty. of Lancaster, Neb., 913 F.2d 498, 509 (8th Cir. 1990)). “To carry his burden, a

defendant employer must show that he took affirmative steps to ascertain the Act’s requirements,

but nonetheless, violated its provisions.” Id. (quoting Martin v. Cooper Elec. Supply Co., 940

F.2d 896, 908 (3d Cir. 1991)).




                                                    6
Case: 4:16-cv-00905-JAR Doc. #: 144 Filed: 03/25/19 Page: 7 of 9 PageID #: 2626


        The Supreme Court has opined that “‘it is hard to mount a serious argument’ that an

employer who has acted in reckless disregard of its FLSA obligations has nonetheless acted in

good faith,” but “decline[d] to go so far as to rule out the possibility of [finding both] good faith

and willfulness in an unusual case.” Jarrett v. ERC Properties, Inc., 211 F.3d 1078, 1084 (8th

Cir. 2000) (citing EEOC v. City of Detroit Health Dept., 920 F.2d 355, 360 (6th Cir. 1990)).

This Court agrees and concludes that, for the reasons discussed in the prior section regarding

willfulness, it cannot say as a matter of law that Tech Mahindra acted in good faith. As such, the

Court will deny summary judgment on the good-faith issue as well.

               3. Statute of Limitations – Missouri Minimum Wage Law (MMWL)

        Tech Mahindra next asserts that the appropriate statute of limitations for the MMWL

class is two years. (Doc. 120 at 10.) In its Memorandum in Opposition to Class Certification,

Tech Mahindra argues that both Missouri statututes and the Missouri Supreme Court hold that

the MMWL limitations period is two years. (Doc. 107 at 30-31.) Plaintiffs do not directly

respond to Tech Mahindra’s argument in either their summary judgment response (Doc. 126), or

their class certification reply (Doc. 110).

        Plaintiffs filed suit on June 20, 2016. (Doc. 1.) At the time, Missouri Revised Statute

§ 290.527 read: “All actions for the collection of any deficiency in wages shall be commenced

within two years of the accrual of the cause of action.” On November 6, 2018, the statute of

limitations was extended to three years. Mo. Rev. Stat. § 290.527 (2018). Tech Mahindra

argues that Plaintiffs’ claims should be bound by the two-year limitation in effect when they

filed suit.

        Courts generally hold that claims for unpaid overtime accrue “when the employer fails to

pay the required compensation for any workweek at the regular pay day for the period in which



                                                     7
Case: 4:16-cv-00905-JAR Doc. #: 144 Filed: 03/25/19 Page: 8 of 9 PageID #: 2627


the workweek ends.” 29 C.F.R. § 790.21; see also, Hartt v. United Const. Co., Inc., 655 F. Supp.

937, 938 (W.D. Mo. 1987), aff’d, 909 F.2d 508 (8th Cir. 1990); Shepard v. City of Waterloo, No.

14-CV-2057-LRR, 2015 WL 9165915, at *19 (N.D. Iowa Dec. 16, 2015). Thus, each new pay

check gives rise to a new claim for unpaid overtime that the employee must bring before the

statute of limitations applicable to that claim expires.

        Missouri law is clear that, “once the original statute of limitation expires and bars the

plaintiff’s action, the defendant has acquired a vested right to be free from suit.” Doe v. Roman

Catholic Diocese of Jefferson City, 862 S.W.2d 338, 341 (Mo. 1993). Said differently, the

amended limitations period does not resurrect claims which have already expired. Accordingly,

every claim that accrued prior to the November 6, 2018, amendment is subject to the then-

effective two-year limitations period, and all claims for unpaid overtime in a paycheck issued

earlier than Friday, June 20, 2014—two years before Plaintiffs filed suit—are time-barred.

Claims arising after the amendment are subject to a three-year statute of limitations, although

that has little effect in this case.

        The Court therefore concludes that Tech Mahindra is entitled to summary judgment on

this issue and that a two-year statute of limitations applies to MMWL claims for any workweek

for which the regular pay day was prior to November 6, 2018.

                 4. Unjust Enrichment

        Tech Mahindra argues that Plaintiffs cannot prove the required elements of their unjust-

enrichment claim. (Doc. 120 at 10-15.) In their response, Plaintiffs do not oppose dismissal.

(Doc. 126 at 14.) The Court will therefore dismiss Plaintiff’s unjust-enrichment claim with

prejudice.




                                                      8
Case: 4:16-cv-00905-JAR Doc. #: 144 Filed: 03/25/19 Page: 9 of 9 PageID #: 2628


                5. Individual Plaintiff’s Claims

       Finally, Tech Mahindra argues that the claims of numerous opt-in class members are

subject to summary judgment. (Doc. 120 at 15-18.) In light of the Court’s ruling decertifying

the class, the claims of those opt-in plaintiffs will be dismissed without prejudice. As such, the

Court need not address these arguments at this time.

                                           Conclusion

       For the foregoing reasons, the Court concludes that Tech Mahindra is entitled to

summary judgment as to some issues and claims.

       Accordingly

        IT IS HEREBY ORDERED that Defendant Tech Mahindra (Americas) Inc.’s Motion

for Partial Summary Judgment (Doc. 119), is GRANTED in part and DENIED in part as set

forth herein.



       Dated this 25th Day of March, 2019.



                                                            ______________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE




                                                     9
